183 S.E.2d 876 (1971)
12 N.C. App. 456
Sallie C. WEST, Employee,
v.
J. P. STEVENS COMPANY, Employer, and Liberty Mutual Insurance Company, Carrier.
No. 7118IC525.
Court of Appeals of North Carolina.
October 20, 1971.
*877 Smith & Patterson, by Norman B. Smith, Greensboro, for plaintiff-appellant.
Smith, Moore, Smith, Schell & Hunter, by Richmond G. Bernhardt, Jr., Greensboro, for defendant appellants-appellees.
GRAHAM, Judge.

PLAINTIFF'S APPEAL
The Commission concluded that plaintiff is now barred from asserting a claim for disability to the right leg because in the order of 15 March 1967, which was not appealed, it was determined that the injury to that leg did not result from an accident arising out of and in the course of her employment. Plaintiff contends this conclusion is erroneous, arguing that there was *878 competent evidence from which the Commission could have found that the phlebitis in both legs resulted from the industrial accident of September 1965 in which only her left leg was injured.
Plaintiff's physician, Dr. Lusk, did not testify on direct examination as to any causative connection between the present condition in plaintiff's right leg and the industrial accident of September 1965. On cross-examination he stated:
"I am testifying as to a condition of Mrs. West's legs, right and left, without regard at this point to the cause of that condition.
* * * * * *
She was hospitalized by Dr. William Wright for a fracture of the right ankle in late 1965, the injury having occurred in October 1965. She was readmitted to the hospital in early 1966 for phlebitis of both lower extremities. This was before I saw her for the first time. I would say that the immobility could well have been the probable cause of the phlebitis in the right leg; she had phlebitis in both legs subsequently. As to whether my testimony is that the phlebitic syndrome in both legs could or might have, and in all probability would have been caused by the fracture of the right leg and the resulting immobility of the patient in the hospital, yes; I would put more emphasis on the immobility having caused the phlebitic syndrome, than the fracture having caused this."
Dr. Lusk's testimony, which is the extent of the evidence respecting causation, would not support a finding that the disability to plaintiff's right leg resulted from the industrial accident in September of 1965 in which only the left leg was injured. The immobility to which Dr. Lusk attributes plaintiff's right leg difficulties was occasioned by her hospitalization for the broken right leg. Commissioner Shuford's order, filed 15 March 1967, finds that the fall which caused this injury did not arise out of and in the course of plaintiff's employment. We agree with the Commission that, no timely appeal having been taken from that order, plaintiff is now barred from claiming benefits with respect to the right leg.
Plaintiff argues that the condition of the right leg is due to a progression to the right leg of phlebitis, which was formerly disabling only in the left leg. The evidence does not support this theory. According to Dr. Lusk, a 10 to 15% permanent disability, caused by phlebitis, was already present in the right leg at the time of the hearing in June 1968. However, no award was made for this disability, and plaintiff did not contend, at least on appeal to this Court, that she was entitled to benefits for any disability to that leg. It is that disability which Dr. Lusk testified has now increased.
Plaintiff likens her case to that of Knight v. Ford Body Co., 214 N.C. 7, 197 S.E. 563. There blood poisoning, which had caused the plaintiff to lose the use of his arm, progressed to other parts of his body and caused total disability. An award for a change of condition was upheld. However, the award in that case contained a finding that the employee's condition "at this time has been caused by the injury by accident suffered while employed." The Supreme Court found that there was competent evidence to support this finding. Here, we find no evidence which would support a similar finding with respect to the present condition of plaintiff's right leg.
The portion of the order denying plaintiff's claim for disability to the right leg is affirmed.

DEFENDANT'S APPEAL
Defendants have appealed from that portion of the Commission's order in which plaintiff was awarded additional compensation on the ground she has suffered a change of condition of the left leg.
*879 Whether there has been a change of condition is a question of fact; whether the facts found amount to a change of condition is a question of law. Pratt v. Central Upholstery Co., 252 N.C. 716, 115 S.E.2d 27.
There is no finding in the order now before us that the actual physical condition of plaintiff's left leg has changed since the Commission found, from evidence presented in the June 1968 hearing, that plaintiff "has a 12.5 percent permanent partial disability of her left leg." The Commission's present assessment of disability of the left leg at 27.5% is based upon its finding that the condition of the leg "has not improved as expected."
The evidence was that there has been no change in the disability of plaintiff's left leg although there has been a change in her physician's prognosis for any recovery. He testified: "I recall having testified in an earlier hearing in this matter in June, 1968. It was my testimony at that time that Mrs. West had a permanent partial disability to the left leg of 25% to 30%, and further that there was some hope for improvement of this condition, and if it did improve, I had hoped that it might improve to 10% to 15%. * * * [A]t the present time I find there has been no change in her legs since 1968; in other words there has been no improvement. It would be highly unlikely that there would be any further improvement at the present time."
Defendants contend that since plaintiff has failed to show any actual deterioration in her left leg since the prior order, she is not entitled to additional benefits. A change of condition, as that term is used in G.S. § 97-47, means an actual change and not a mere change of opinion with respect to a pre-existing condition. Pratt v. Central Upholstery Co., supra.
However, in its present order the Commission has in effect interpreted its prior order as holding that in June of 1968 plaintiff had a temporary 25 to 30% disability of the left leg which would improve and leave her with a permanent disability of 12.5%. In that order the Commission found that "it was the doctor's opinion that the plaintiff has a 25 to 30 percent permanent partial disability of the left leg now, but it could improve to a disability of 10 to 15 percent." This finding is followed by an assessment of the permanency at 12.5%.
Confusion arises because of the doctor's testimony, and the Commission's finding in accordance therewith, that plaintiff's permanent disability to the left leg of 25 to 30% could be expected to improve to 10 to 15%. Obviously, if plaintiff's condition improved, the degree of the disability she was then suffering was not permanent. By the same token, if the 25 to 30% disability she then suffered was permanent, it could not be expected to improve.
We agree with the Commission's interpretation of its prior order. In that order there is no finding that plaintiff had reached a point of maximum recovery. It appears that the Commission undertook to rate the permanency of her disability during her healing period by attempting to anticipate the degree of her future recovery. Consequently, the 25 to 30% disability which she was found to have at that time, though designated in the order as permanent, must have in fact been considered by the Commission as only temporary. The Commission has now found this same degree of disability to be beyond improvement and therefore permanent. This means that there has been an actual change in the degree of plaintiff's permanent disability of the left leg from the 12.5% found in the prior order to 27.5%. A change in the degree of permanent disability is a change in condition within the meaning of G.S. § 97-47.
In reaching this conclusion we are guided by the fundamental principle that the Workmen's Compensation Act should be liberally construed so that its benefits are not denied upon technical, narrow and strict interpretations. Hall v. Thomason *880 Chevrolet Inc., 263 N.C. 569, 139 S.E.2d 857; Johnson v. Asheville Hosiery Company, 199 N.C. 38, 153 S.E. 591.
A question similar to the one presented here was considered by the Georgia Supreme Court in the case of Miller v. Indemnity Insurance Co. of North America, 55 Ga.App. 644, 190 S.E. 868. In that case the claimant was awarded compensation for only 75% loss of use of a broken leg on the theory that improvement would occur in the future. Later, it was determined that improvement was impossible. An award for an additional 25% loss of use of claimant's leg was allowed on the grounds that there had been a change of condition from an injury which was total with a possibility of reduction to one which was total with no possibility of improvement. We agree with this reasoning.
The portion of the order appealed from by defendants is affirmed.
Plaintiff's appeal affirmed.
Defendants' appeal affirmed.
BROCK and VAUGHN, JJ., concur.